

Exhibit 10.2
 
WARRANT EXCHANGE AGREEMENT
 
THIS WARRANT EXCHANGE AGREEMENT (the “Agreement”) is dated as of August __,
2011, by and between Adeona Pharmaceuticals, Inc. (the “Company”), and
_____________ (the “Investor”).
 
WHEREAS:
 
A.           The Company, the Investor and certain other investors (the “Other
Investors” and together with the Investor, the “Investors”) are parties to that
certain Securities Purchase Agreement, dated as of February 2, 2011 (the
“Existing Securities Purchase Agreement”), pursuant to which, among other
things, the Investor purchased from the Company a Warrant (the “Existing
Warrant”), which is currently exercisable into ____shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”).
 
B.           The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, the Company and the Investor shall
exchange the Existing Warrant currently held by the Investor for a warrant in
the form attached hereto as Exhibit A (the “Warrant”) initially exercisable into
______ shares of Common Stock (the “Warrant Shares”), which Warrant shall be
identical to the Existing Warrant except that the exercise date shall be
extended for an additional two months.
 
C.           As a closing condition to the transactions contemplated hereby,
each of the Other Investors are executing agreements identical to this Agreement
(other than proportional changes in the numbers reflecting (x) such warrants
(the “Other Warrants”, and together with the Warrant, the “Warrants”)
exercisable into such different number of shares of Common Stock (the “Other
Warrant Shares”) to be issued to each such Other Investor in exchange for the
Existing Warrant of such Other Investor concurrently with the Closing (as
defined below)
 
D.           The exchange of the Existing Warrant for the Warrant at the Closing
is being made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”); and
 
E.           The Warrant, the Other Warrants, the Warrant Shares and the Other
Warrant Shares are collectively referred to herein as the “Securities”.
 
F.           Capitalized terms used but not otherwise defined herein shall have
the meanings as set forth in the Existing Securities Purchase Agreement as
amended hereby.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
 
 
1.
EXCHANGES.

 
1.1         Exchange.  Subject to the satisfaction or waiver of the conditions
with respect to the Closing set forth in Sections 5 and 6 below, at the Closing
the Investor and the Company shall, pursuant to Section 3(a)(9) of the 1933 Act,
exchange the Existing Warrant for the Warrant, as follows (the “Exchange”):

 
 

--------------------------------------------------------------------------------

 
 
(a)           Closing. The issuance of the Warrant (the “Closing”) shall occur
at the offices of Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New
York, NY 10166.  The date and time of the Closing shall be 10:00 a.m., New York
time, on the first (1st) Business Day on which the conditions to the Closing set
forth in Sections 5 and 6 below are satisfied or waived (or such later date as
is mutually agreed to by the Company and each Investor).
 
(b)           Consideration.  At the Closing, the Warrant shall be issued to the
Investor in exchange for the Existing Warrant without the payment of any
additional consideration.
 
(c)           Delivery.  In exchange for the Existing Warrant, the Company
shall, at the Closing, deliver or cause to be delivered to the Investor
certificates for the Warrant.  The Investor shall deliver or cause to be
delivered to the Company (or its designee) the original Existing Warrant, as
soon as commercially practicable following the Closing.  As of the Closing
Date,  the Existing Warrant shall be null and void and any and all rights
arising thereunder shall be extinguished.
 
2.           COMPANY REPRESENTATIONS AND WARRANTIES.
 
2.1          Authorization and Binding Obligation.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and to issue the Warrant in accordance with the terms hereof and
thereof.  The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Warrant and the reservation
for issuance and issuance of Warrant Shares issuable upon exercise of the
Warrant, in each case, have been duly authorized by the Company's Board of
Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders.  This Agreement has been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.
 
2.2          No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Warrant and reservation for issuance and issuance of the Warrant Shares)
will not (i) result in a violation of the Certificate of Incorporation (as
defined below) or other organizational documents of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
Bylaws (as defined below) of the Company or any of its subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the NYSE Amex applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a material adviser effect on the Company or its
subsidiaries.

 
2

--------------------------------------------------------------------------------

 
 
2.3           Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Investor contained herein, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act.  The offer and issuance of the Securities is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof.
 
2.4           Issuance of Securities.  The issuance of the Warrants are duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof.  Upon issuance or upon exercise of the Warrants, the Warrant Shares, in
each case, when issued, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.
 
2.5           Transfer Taxes.  On the Closing Date, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Warrants to be exchanged with the Investor
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
2.6           Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements. The Company understands and confirms that
each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company.
 
3.           Investor's Representations and Warranties.  As a material
inducement to the Company to enter into this Agreement and consummate the
Exchange, Investor represents, warrants and covenants with and to the Company as
follows:
 
3.1           Ownership of Existing Warrant.  The Investor owns the Existing
Warrant free and clear of any liens (other than the obligations pursuant to this
Agreement and applicable securities laws).

 
3

--------------------------------------------------------------------------------

 

3.2           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and exchanged in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Investor to acquire the Securities.
 
3.3           No Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
3.4           Validity; Enforcement.  This Agreement and the Exchange Documents
to which the Investor is a party have been duly and validly authorized, executed
and delivered on behalf of the Investor and shall constitute the legal, valid
and binding obligations of the Investor enforceable against the Investor in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
3.5           No Conflicts.  The execution, delivery and performance by the
Investor of this Agreement and the Exchange Documents to which the Investor is a
party, and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.
 
 
4.
COVENANTS.

 
4.1           Reasonable Best Efforts.  The Company shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.  The Investor shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement.
 
4.2           Disclosure of Transactions and Other Material Information. On or
before 9:30 a.m., New York time, on the fourth Business Day following the date
of this Agreement, the Company shall file a Quarterly Report on Form 10-Q
describing all the material terms of the transactions contemplated by the
Agreement in the form required by the Securities Exchange Act of 1934, as
amended, and attaching this Agreement and the form of the Warrant thereto as
exhibits (including all attachments, the “10-Q Filing”).  From and after the
issuance of the 10-Q Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Investors by the Company
or any of its subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by this
Agreement.

 
4

--------------------------------------------------------------------------------

 
 
4.3           Holding Period.  For the purposes of Rule 144, the Company
acknowledges that the holding period of the Warrants and the Warrant Shares (if
acquired using a cashless exercise) may be tacked onto the holding period of the
Existing Warrants, and the Company agrees not to take a position contrary to
this Section 4.3.  The Company agrees to take all actions, including, without
limitation, the issuance by its legal counsel of any necessary legal opinions,
necessary to issue the Warrant Shares (if acquired using a cashless exercise)
without restriction, without any restrictive legend and without the need for any
additional action by the Holder.
 
4.4           Listing.   The Company shall use reasonable best efforts to
maintain the authorization for quotation of the Common Stock on the Principal
Market or if such authorization is not able to be maintained, on another
Eligible Market (as defined in the Warrants).  The Company shall not take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).
 
4.5           Pledge of Securities .  The Company acknowledges and agrees that
the Securities may be pledged by any holder of Securities (an " Investor ") in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities.  The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document.  The
Company hereby agrees, subject to applicable securities laws, to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.
 
4.6           Variable Securities.  So long as any Buyer beneficially owns any
Warrants, the Company shall not issue any other securities that would cause a
breach or default under the Warrants.  For so long as any Securities remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price, unless the
conversion, exchange or exercise price of any such security cannot be less than
the highest then applicable Exercise Price (as defined in the Warrants) with
respect to the Common Stock into which any Warrant is exercisable.  
 
4.7           Corporate Existence .  For so long as any Buyer beneficially owns
any Warrants, the Company shall not be party to any Fundamental Transaction (as
defined in the Warrants) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants.

 
5

--------------------------------------------------------------------------------

 
 
4.8           Reservation of Shares.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than the maximum number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants).
 
4.9           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Warrants in which the
Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each transferee)),
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person.  The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.
 
4.10           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Warrant Shares   in such amounts as specified from time to time by each Buyer to
the Company upon exercise of the Warrants.
 
5.           CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.
 
The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:
 
5.1           The Investor shall have duly executed this Agreement and delivered
the same to the Company.
 
5.2           Each of the Other Investors shall have duly executed the Other
Agreement of such Other Investor and delivered the same to the Company.
 
5.3           The representations and warranties of the Investor shall be true
and correct in all material respects as of the date when made and as of each
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to each Closing Date.
 
6.           CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.
 
The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 
6

--------------------------------------------------------------------------------

 


6.1           The Company shall have duly executed and delivered this Agreement
to the Investor.
 
6.2           Each and every representation and warranty of the Company shall be
true and correct in all material respects as of the date when made and as of
each Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to each Closing Date.
 
6.3           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the transactions
contemplated by this Agreement
 
6.4           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
6.5           At the Closing, the Company shall have duly executed and delivered
(or caused to be delivered) to the Investor the certificate with respect to the
Warrant.
 
7.           MISCELLANEOUS.
 
7.1           Miscellaneous Provisions.  Section 9 of the Existing Securities
Purchase Agreement is hereby incorporated by reference herein, mutatis mutandis.
 
7.2           Termination.  In the event that the Closing does not occur on or
before five (5) Business Days from the date hereof due to the Company’s or the
Investor’s failure to satisfy the conditions set forth in Sections 5 and 6
hereof (and the nonbreaching party’s failure to waive such unsatisfied
conditions(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.  Upon such termination,
the terms hereof shall be null and void and the parties shall continue to comply
with all terms and conditions of the Transaction Documents, as in effect prior
to the execution of this Agreement
 
7.3           Legends. No restrictive legends shall be placed on the
certificates representing the Securities.

 
7

--------------------------------------------------------------------------------

 

7.4           Most Favored Nation.  The Company hereby represents and warrants
as of the date hereof and covenants and agrees from and after the date hereof
that none of the terms offered to any Person with respect to any consent,
release, amendment, settlement or waiver relating to the terms, conditions and
exchange transactions contemplated hereby (each an “MFN Document”), is or will
be more favorable to such Person than those of the Investor and this
Agreement.  If, and whenever on or after the date hereof, the Company enters
into an MFN Document, then (i) the Company shall provide notice thereof to the
Investor immediately following the occurrence thereof and (ii) the terms and
conditions of this Agreement, the other Exchange Documents and the Securities
(other than any limitations on conversion or exercise set forth therein) shall
be, without any further action by the Investor or the Company, automatically
amended and modified in an economically and legally equivalent manner such that
the Investor shall receive the benefit of the more favorable terms and/or
conditions (as the case may be) set forth in such MFN Document, provided that
upon written notice to the Company at any time the Investor may elect not to
accept the benefit of any such amended or modified term or condition, in which
event the term or condition contained in this Agreement or the Securities (as
the case may be) shall apply to the Investor as it was in effect immediately
prior to such amendment or modification as if such amendment or modification
never occurred with respect to the Investor.  The provisions of this Section 7.4
shall apply similarly and equally to each MFN Document.
 
[The remainder of the page is intentionally left blank]

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.
 

 
COMPANY:
     
ADEONA PHARMACEUTICALS, INC.
       
By:
   
Name:
 
Title:


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.
 

 
INVESTOR:
 
 
     
By:
   
Name:
 
Title:


 
10

--------------------------------------------------------------------------------

 